 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     BRANDON CHE LEE,                  ) NO. CV 19-7744-DMG (KS)
11                                     )
                     Plaintiff,
12                                     )
             v.                        )
13                                     ) ORDER AND JUDGMENT OF DISMISSAL
14   UNKNOWN,                          )
                                       )
15                   Defendant.        )
16   _________________________________ )

17
18          On September 6, 2019, Plaintiff, a federal prisoner proceeding pro se, filed a “criminal
19   complaint” (hereinafter, the “Complaint”). [Doc. # 1.] The Complaint does not identify the
20   relief Plaintiff seeks or the laws or constitutional provisions that Plaintiff believes have been
21   violated. (See generally id.) Plaintiff states that he is suing the Warden at the Federal
22   Correctional Institute – Terminal Island (“FCI-TI”) and, inter alia, “J unit team, J unit staff
23   Romes, J unit staff Jackson, and all of the staff who involved in this complaint including J unit
24   manager Watkins.” (Id.) The vast majority of the allegations contained in the nine-page
25   Complaint concern fellow inmates “fumbl[ing] [their] penis[es]” in front of Plaintiff. (Id.)
26
27          The Complaint does not identify the relief Plaintiff seeks from the Court or the laws or
28   constitutional provisions he believes have been violated. It is also unclear from the Complaint

                                                    1
 1   whom Plaintiff is suing, the number of claims he is asserting, and the factual and legal basis
 2   for those claims. As such, the Complaint violates Rule 8 of the Federal Rules of Civil
 3   Procedure and is subject to dismissal for failure to state a claim upon which relief can be
 4   granted. See FED. R. CIV. P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc.,
 5   637 F.3d 1047, 1059 (9th Cir. 2011) (complaint violates Rules 8 if a defendant would have
 6   difficulty understanding and responding to it); see also 28 U.S.C. § 1915A(b) (Congress
 7   requires district courts to dismiss civil rights complaints brought by prisoners if the court
 8   determines that the complaint, or any portion thereof, fails to state a claim upon which relief
 9   can be granted).
10
11          Also on September 6, 2019, the Court notified Plaintiff that he had failed to pay the
12   filing fee and had not filed a request to proceed in forma pauperis. [Doc. # 2.] On August
13   September 23, 2019, after more than two weeks had passed and Plaintiff had not responded to
14   the Court’s notification, the Court ordered Plaintiff to show cause, no later than October 14,
15   2019, why the action should not be dismissed for failure to pay the filing fee or obtain
16   authorization to proceed without prepayment of the fee. [Doc. # 4.]
17   \\
18   \\
19   \\
20   \\
21   \\
22   \\
23   \\
24   \\
25   \\
26   \\
27   \\
28   \\

                                                   2
 1              Nine weeks have now passed since the Court issued its September 6, 2019 notification,
 2       and more than three weeks have passed since Plaintiff’s October 14, 2019 deadline for paying
 3       the filing fee or filing a request to proceed without prepayment of the fee. To date, Plaintiff
 4       has neither paid the filing fee nor requested to proceed in forma pauperis.1 In light of the
 5       foregoing, IT IS HEREBY ORDERED AND ADJUDGED that this action is DISMISSED.
 6
 7       DATED: November 8, 2019
 8                                                                      ________________________________
 9                                                                               DOLLY M. GEE
                                                                        UNITED STATES DISTRICT JUDGE
10
11
12
         Presented by:
13
14
15
               KAREN L. STEVENSON
16       UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
     1
               Plaintiff has now filed seven complaints involving similar allegations in the past year. See Brandon Che Lee v.
26   FCI-TI Warden et al, 2:19-cv-6117-DMG-KS; Brandon Che Lee v. Warden, 2:19-cv-7746-DMG-KS; Brandon Che Lee v.
     Unknown, No. 2:18-cv-09828-DMG-KS (Mar. 5, 2019); Brandon Che Lee v. Warden et al, No. 2:19-cv-02811-DMG-KS
27   (Jun. 17, 2019); Brandon Che Lee v. Warden et al, No. 2:19-cv-04865-DMG-KS (Sept. 9, 2019); Brandon Lee v. Unknown,
     2:19-cv-05503-DMG-KS (Aug. 20, 2019). In all of these prior cases, Plaintiff did not pay the filing fee or request to proceed
28   in forma pauperis. To date, four of these prior cases have been dismissed for failure to pay the filing fee or request to
     proceed IFP, and dismissal has been recommended in the other three.

                                                                  3
